Filed:   June 5, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                           Nos. 03-1047(L)
                            (CA-02-1106-A)



Darryl Allmond,

                                              Plaintiff - Appellant,

           versus


Deputy Cozza, et al.,

                                             Defendants - Appellees.



                           CORRECTED ORDER



     The court corrects its order issued June 3, 2003, to read as

follows:

     On page 2, section 5 -- the status line is corrected to read

“Affirmed by unpublished per curiam opinion.”

                                       For the Court - By Direction




                                        /s/ Patricia S. Connor
                                                 Clerk
                                                  Filed:   June 3, 2003

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                           Nos. 03-1047(L)
                            (CA-02-1106-A)



Darryl Allmond,

                                                Plaintiff - Appellant,

          versus


Deputy Cozza, et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed May 20, 2003, as follows:

     On page 2, section 5 -- the status line is corrected to read

“Dismissed by unpublished per curiam opinion.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1047



DARRYL ALLMOND,

                                            Plaintiff - Appellant,

          versus


DEPUTY COZZA; DEPUTY WINSTEAD; JOHN DOE; JANE
DOE,

                                           Defendants - Appellees,


          and


JAMES    DUNNING;    ALEXANDRIA     SHERIFF'S
DEPARTMENT; CITY OF ALEXANDRIA; DEPUTY MASON;
SERGEANT ELLER; RICHARD R. RUSCAK,

                                                       Defendants.



                            No. 03-1107



DARRYL ALLMOND,

                                            Plaintiff - Appellant,

          versus


DEPUTY COZZA; DEPUTY WINSTEAD; JOHN DOE; JANE
DOE,
                                          Defendants - Appellees,

          and


JAMES    DUNNING;     ALEXANDRIA    SHERIFF'S
DEPARTMENT; CITY OF ALEXANDRIA; DEPUTY MASON;
SERGEANT ELLER; RICHARD R. RUSCAK,

                                                          Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1106-A)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se. Christina Kearney Saba, SHUFORD,
RUBIN & GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

     Darryl Allmond appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion for discovery sanctions.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Allmond v. Cozza, No. CA-02-1106-

A (E.D. Va. Dec. 23, 2002; filed Jan. 2, 2003 & entered Jan. 6,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  5